DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/953,961 application filed November 20, 2020.  Claims 1-20 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted November 20, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:  paragraph [0041], line 6 in part recites “but re not limited to”.  Examiner suggests amending this to read --but [[re]] are not limited to--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Note:  herein, the recited “pedestal” is being interpreted as a step according to paragraph [0055].
Specifically, Claims 11 and 18 recites that the “scraper ring assembly does not include a pedestal”.  However, this is not what is provided in the Specification.  The scraper ring assembly is shown in Figure 5 includes two rings ((302), (306)) having various steps defined on the downstream face (510) of ring (302) and the upstream face (402) of first ring (306).  Examiner believes that what was meant to be claimed was that the edge (420) and/or section (410) of the scraper ring (306) does not have or define a pedestal. Further, it is the flat/planar upstream face (502) of the second ring (302) that does not define a pedestal. See paragraph [0054].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chase et al. (U.S. Patent Publ’n No. 2019/0170137, herein “Chase”).
Regarding Claims 1 and 12, Chase discloses a packing arrangement (204) for a fluid end (104) of a reciprocating pump (100), wherein packing arrangement (204) is installable within a packing box (322) disposed at the fluid end (104) and being arranged to form a seal with a plunger (202) of the reciprocating pump.  Chase discloses that packing arrangement (204) includes one or more pressure rings ((308), (310)), and a scraper ring assembly (including rings (302), (304), (306)) disposed upstream of the one or more pressure rings (see Figure 3). Chase discloses that the scraper ring assembly includes two or more rings ((302), (304), (306)) having a first ring (306) formed from a resilient material configured to form a seal against the plunger (202), wherein the first ring (306) includes an upstream face (408) and an inner surface (404) (see Figure 4), and a second ring (304) defining a camming surface (downstream curved surface illustrated in Figure 3) configured to engage the upstream face of the first ring (see Figure 3) and urge the inner surface of the first ring inwards when the first ring is compressed against the second ring (see paragraph [0030], “the components of the packing arrangement 204 are compressed in the direction of the piston axis by the packing nut 320, expanding radially to better contact the outer wall or bore of the packing box 322 and the outer surface of the plunger 202”).  
Regarding Claim 2, Chase discloses that the packing arrangement (204) includes a packing nut (320) disposed downstream of the one or more pressure rings (see Figure 3) and configured to compress at least the one or more pressure rings and the first ring of the scraper ring assembly to cause radial expansion of at least the one or more pressure rings and the first ring within the packing box (see paragraph [0030], “the components of the packing arrangement 204 are compressed in the direction of the piston axis by the packing nut 320, expanding radially to better contact the outer wall or bore of the packing box 322 and the outer surface of the plunger 202”). 
Regarding Claim 3, Chase discloses that packing arrangement (204) includes a lantern ring (314) disposed between the one or more pressure rings and the packing nut (see Figure 3), wherein the lantern ring (314) defines one or more lube oil bores (318) that allow lubricant to be delivered to an outer surface of the plunger (202) (see paragraph [0028]).  
Regarding Claims 4 and 13, Chase discloses that the resilient material comprises at least a resilient elastomeric material (see paragraph [0036]).  
Regarding Claims 5 and 14, Chase discloses that the second ring (304) is formed from the resilient material (see paragraph [0023]). 
Regarding Claims 11 and 18, to the extent that Claim 11 is understood in light of the Section 112 rejection set forth herein, Chase discloses that the scraper ring assembly does not include a pedestal (see Figure 4).  
Regarding Claim 19, Chase discloses a reciprocating pump (100) that includes a casing (206) defining a pumping chamber (208), a plunger (202) configured to reciprocate in an axial direction within the pumping chamber (see paragraph [0018]).  Further, Chase discloses that pump (100) includes a scraper ring assembly (including rings (302), (304), (306)) disposed upstream of the one or more pressure rings (see Figure 3). Chase discloses that the scraper ring assembly includes two or more rings ((302), (304), (306)) having a first ring (306) formed from a resilient material configured to form a seal against the plunger (202), wherein the first ring (306) includes an upstream face (408) and an inner surface (404) (see Figure 4), and a second ring (304) defining a camming surface (downstream curved surface illustrated in Figure 3) configured to engage the upstream face of the first ring (see Figure 3) and urge the inner surface of the first ring inwards when the first ring is compressed against the second ring (see paragraph [0030], “the components of the packing arrangement 204 are compressed in the direction of the piston axis by the packing nut 320, expanding radially to better contact the outer wall or bore of the packing box 322 and the outer surface of the plunger 202”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chase.
Regarding Claims 6, 7, and 15, Chase discloses the invention substantially as claimed, but is silent concerning detail of the claimed materials. 
It nevertheless would have been an obvious matter of design choice to choose any appropriate material from which to fabricate the claimed rings, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any known material that will withstand operational conditions of the system.
Regarding Claims 8, 9, 16, and 20, Chase discloses the invention substantially as claimed, including wherein the scraper ring assembly includes a third ring (302) with a planar downstream surface (see Figures 6 and 7 and paragraph [0033]) arranged such that the second ring includes an upstream face disposed opposite the camming surface, wherein the upstream face is configured to engage the planar downstream surface of the third ring (see Figures 6 and 7).  Chase is silent concerning detail of the claimed materials. 
It nevertheless would have been an obvious matter of design choice to choose any appropriate material from which to fabricate the claimed rings, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any known material that will withstand operational conditions of the system.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chase in view of Schumacher (U.S. Patent No. 3,554,563).
Regarding Claims 10 and 17, Chase discloses the invention substantially as claimed, including wherein Chase discloses that the scraper ring (306) includes a planar upstream face configured to abut the planar downstream surface of the junk ring (see Figure 6).  Chase does not specifically describe that an inner surface of the scraper ring has a tapered section that tapers away from the plunger along a downstream direction so that the scraper ring is widest at the planar upstream face.  
However, Schumacher discloses an annular scraper ring (60) for a packing arrangement that can form a seal with a plunger (12).  Further, Schumacher discloses that ring (60) includes a planar upstream face (63), and an inner surface (62) with a tapered section that tapers away from the plunger along a downstream direction (see Figure 4) so that the scraper ring is widest at the planar upstream face (see Figure 4).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the scraper ring of Chase by providing a scraper ring with the shape described in Schumacher in order to provide a resilient, biased inner surface to better seal between moving parts of the system and enabling a better rebound during periods of system nonoperation (see Schumacher, column 1, line 40 - column 2, line 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant packing ring arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747